Exhibit 10.1

FORM OF STOCK OPTION GRANT

AWARD AGREEMENT

[NTELOS HOLDINGS CORP. LETTERHEAD]

[Grant Date]

[Grantee Name]

[Grantee Address]

Dear [Grantee Name]:

Pursuant to the NTELOS Holdings Corp. Amended and Restated Equity Incentive Plan
(the “Plan”), the Plan’s administrative committee (the “Committee”) hereby
grants to you an Incentive Stock Option (“Option”) to purchase [            ]
shares of Common Stock, par value $.01 (“Award”) at an Exercise Price of
[            ] per share. Your Option is intended to be an Incentive Stock
Option. However, your Option will be treated as an Incentive Stock Option only
to the extent that (i) the number of Award shares with respect to which this
Option and any other Incentive Stock Options granted to you become exercisable
for the first time in any calendar year multiplied by (ii) the Exercise Price of
the Option does not exceed one hundred thousand dollars ($100,000) (or such
other amount as is set as the limit for Incentive Stock Options). To the extent
such dollar limitation is exceeded in any calendar year, then this Option may
nevertheless be exercised as a Non-Qualified Stock Option for the excess number
of Award shares. You may direct that any exercise of this Option be deemed an
exercise of the Incentive Stock Option or the Non-Qualified Stock Option portion
to the extent available hereunder.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries, your
Award will vest and become exercisable as follows (the “Time Vesting Schedule”):

50% of Award shares will vest on the second anniversary of the grant date;

An additional 25% of Award shares will vest on the third anniversary of the
grant date; and

The final 25% of Award shares will vest on the fourth anniversary of the grant
date.

In addition to the Time Vesting Schedule above, the following enhanced vesting
provisions shall also apply to your Award shares. In the event the Company
terminates your employment involuntarily and without Cause in contemplation of
or within nine (9) months after a Change in Control, as defined in the Plan,
then your entire Award will fully vest and become exercisable immediately prior
to your Termination Date. Your employment will be considered to have been
terminated “in contemplation of” a Change in Control only if the Company makes a
public announcement or files a report or proxy statement with the Securities and
Exchange Commission



--------------------------------------------------------------------------------

disclosing a transaction or series of transactions which, if completed, would
constitute a Change in Control and your employment is terminated by the Company
without Cause during the period beginning with such disclosure and ending the
earlier of (x) the date that the Board, acting in good faith, adopts a
resolution stating that the transaction or series of transactions will not be
completed or (y) the date that such transaction or series of transactions is
completed. You will not be entitled to receive the enhanced vesting provisions
if your employment terminates on account of your death, disability, retirement,
termination by the Company for Cause or your voluntary resignation for whatever
reason.

Subject to the terms of the Plan and your continued employment through such
date, any vested and exercisable portion of the Option will remain available for
purchase until the tenth anniversary of the grant date (the “Expiration Date”).
However, notwithstanding the foregoing, upon your Termination Date, the Option
shall remain exercisable only in accordance with the terms of the Plan and this
Award (the “Exercise Period”). Any vested and exercisable portion of your Award
that is not so exercised within the applicable Exercise Period shall be
forfeited with no further compensation due to you. Additionally, unless
otherwise provided by the Committee, any portion of your Award that is not
vested or exercisable as of your Termination Date shall be forfeited with no
further compensation due to you.

All or part of the exercisable Options may be exercised by you upon (a) your
written notice to the Company of exercise and (b) your payment of the Exercise
Price and any applicable withholding taxes in full at the time of exercise in
any manner provided for under the terms of the Plan.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formulae, inventions and know-how;
personnel information; (i) legal advice and strategies; and (j) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.



--------------------------------------------------------------------------------

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

Stock Ownership Requirement

The Company has established a stock ownership policy to emphasize the link
between officers and the long-term interests of shareholders of the Company and
to enhance the Company’s image by openly communicating to investors, market
analysts and the public that officer interests are tied directly to the
long-term success of the Company through personal capital investment in Company
stock. Accordingly, officers like you are expected to accumulate and hold shares
of Company stock consistent with certain target ownership levels. Ownership
status for officers will be reported periodically to the Committee.

By accepting this Award, you acknowledge and agree that you will accumulate and
hold              shares of the common stock, $.01 par value per share, of the
Company by no later than              [and a total of              shares of the
Company by no later than             ] (which number will reflect actual shares
owned and not include any shares underlying unexercised options, restricted
stock or other equity awards or other beneficial ownership of shares not
described below). When your target ownership level has been achieved by the
required date, you agree to continue to own no less than the number of shares
equal to your target ownership level. This means that, if the stock price
increases or decreases, you may not sell below your target ownership level. If
you are promoted into another position, you may be asked to retain additional
shares. Prior to any sale of your stock, you agree to seek clearance and to
notify the Committee that you will not go below your target ownership level. You
are also expected to comply with all relevant securities regulations at the time
of any sale of Company stock. For purposes of your target ownership level,
shares to be counted as owned shall include any shares you own outright, either
individually or as co-owner with your spouse, shares owned in the name of any of
your minor children, either outright or jointly with you and/or your spouse, or
shares held in trust for you, your spouse and/or any of your minor children.
Shares owned shall exclude any non-beneficial ownership shares, stock options or
underlying shares (whether vested or invested), restricted stock or other equity
awards or their underlying shares until such shares are owned outright without
any risk of forfeiture.

You acknowledge and agree that if you do not comply with the foregoing
requirement to accumulate and hold your target number of shares in the Company,
the Company in its sole discretion may provide for the cancellation of your
Option (whether or not then vested) for all or any portion of



--------------------------------------------------------------------------------

your outstanding Option the Company in its discretion decides to cancel for
failure to comply with such requirement. The Company’s right to cancel your
Option if you do not comply with such ownership requirements is discretionary,
provided, however, that no failure by the Company to cancel your Option or
exercise its rights hereunder shall operate as a waiver of such rights, nor
shall any single or partial exercise or waiver of such right preclude any other
or further exercise of such right provided herein.

You also agree to certify as the Committee requests whether or not you are in
compliance with these stock ownership requirements. You agree not to sell or
otherwise dispose of any Company stock you own, outside of an approved Rule
10b5-1 sales plan, until your target ownership level is met. You also agree to
sell or otherwise dispose of any Company stock you own once your target
ownership level is met on the required date only to the extent that your
remaining holdings do not fall below the minimum target ownership level. The
Committee in its sole discretion can make hardship exceptions to the stock
ownership requirements to the extent the Committee deems appropriate. The
Committee reserves the right to interpret, modify or terminate this stock
ownership requirement at any time except that no such change or modification
will adversely affect you without your prior consent.

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Option as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Human Resources
Director, designating your approval of this letter. This acknowledgement must be
returned within thirty (30) days; otherwise, the Award will lapse and become
null and void. Your signature will also acknowledge that you have received and
reviewed the Plan and that you agree to be bound by the applicable terms of this
letter and the Plan.

Very truly yours,

NTELOS HOLDINGS CORP. By:  

 

ACKNOWLEDGED AND ACCEPTED

 

 

Dated:  

 